    Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 1 of 35 PageID #:825




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

GCM PARTNERS, LLC, an Illinois limited            )
liability company,                                )
                                                  )
               Plaintiff,                         )
                                                  )           No. 20 C 6401
       v.                                         )
                                                  )           Judge Sara L. Ellis
HIPAALINE LTD., a limited company of              )
England and Wales, and EMILY ARIDA                )
FISHER,                                           )
                                                  )
               Defendants.                        )

                                    OPINION AND ORDER

       Plaintiff GCM Partners, LLC (“GCM”) provides telehealth services for medical cannabis

patients using Defendant Hipaaline Ltd.’s (“Hipaaline”) Leafwell software platform. After

Hipaaline indicated its intent to sever the parties’ relationship, GCM filed this lawsuit against

Hipaaline and its CEO, Emily Arida Fisher on October 28, 2020. GCM brings claims for

violation of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. § 1030, and the Defend

Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836 et seq., as well as for Hipaaline’s anticipatory

and actual breaches of the parties’ agreement, Fisher’s tortious interference with contract, and

tortious interference with prospective economic advantage. In conjunction with the filing of the

complaint, GCM filed a motion for a temporary restraining order (“TRO”), asking the Court to

(a) enjoin Defendants from disabling, suspending, and otherwise removing GCM’s access to the

Leafwell platform and its related confidential information and trade secrets, (b) enjoin

Defendants from replacing GCM’s third-party payment processor, Bluepay, with Hipaaline’s

own payment processor and collecting patient payments, and (c) require Defendants to comply

with the terms of the parties’ agreement. The Court received briefing from the parties and held
     Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 2 of 35 PageID #:826




hearings on the motion on October 30 and November 9, 2020. 1 GCM and Hipaaline agreed to a

standstill arrangement pending the Court’s decision, and the Court now construes the TRO

motion as a motion for preliminary injunctive relief. As set forth below, the Court finds that

GCM has satisfied the requirements for preliminary injunctive relief and so orders the parties to

continue with their standstill arrangement.

                                           BACKGROUND

I.      Parties’ Initial Relationship and the Leafwell Platform

        In 2017, Dr. George Gavrilos, a pharmacist, and Dr. Steven Salzman, a doctor of

osteopathy, founded a brick-and-mortar medical clinic to treat medical cannabis patients in

Illinois. By fall 2018, they had expanded to locations in Maryland, Ohio, and Pennsylvania.

Gavrilos formed GCM to accommodate the out-of-state expansion. To further GCM’s business,

Gavrilos recruited medical providers, hired clinical and patient- and provider-support staff,

participated in webinars to drive attention and patient volumes, and created state-specific

workflow documentation for the medical cannabis process in different states.

        In May 2019, Fisher, who holds herself out as a medical cannabis marketing specialist,

approached Gavrilos about expanding GCM’s practice into telehealth. Fisher proposed that

GCM operate telehealth clinics in states with medical cannabis programs, with Hipaaline

providing marketing efforts and technological infrastructure. GCM and Hipaaline began

working together, with GCM offering telehealth evaluations for medical cannabis certifications

through the Leafwell platform, in October 2019. The parties did not formalize their relationship




1
 Only counsel for Hipaaline has entered an appearance in this case, although Fisher participated in the
hearings.
                                                    2
      Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 3 of 35 PageID #:827




at that time. Over the next eight months, GCM expanded its telehealth operations to twenty-one

states.

          To obtain a medical cannabis certification through the Leafwell platform, a patient

registers to virtually meet with a GCM medical provider. Patients submit their medical history,

demographic information, identification, relevant medical records, and payment details through

the platform. A GCM medical provider then conducts a virtual appointment with the patient to

determine whether the patient qualifies for a medical cannabis card. If so, the provider approves

the patient, and the patient receives state-specific instructions for completing the certification

process. GCM only charges the patient after the medical provider approves the pateint for a

medical cannabis certification, using its third-party payment processor, Bluepay, to collect

payment. Although the Leafwell platform does not identify GCM, it features Salzman and Dr.

Lewis Jassey as experienced medical marijuana doctors and identifies Gavrilos as the chief

pharmacy officer. Pursuant to Leafwell’s terms of service, users agree that any information

submitted through the platform “is provided on a non-proprietary and non-confidential basis”

and they grant Hipaaline “a non-exclusive, perpetual, irrevocable, royalty-free, fully paid-up,

worldwide license . . . to use, reproduce, process, adapt, publicly perform, publicly display,

modify, prepare derivative works, publish, transmit, and distribute” any submissions. Doc. 14-1

at 12.

II.       The Parties’ Agreement

          In July 2020, GCM and Hipaaline memorialized their business relationship in the

Exclusive Marketing and Consultant Services Agreement (the “Agreement”), which reflected an

effective date of October 1, 2019. The parties agreed to an initial five-year term running from



                                                  3
    Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 4 of 35 PageID #:828




July 6, 2020, with the Agreement set to automatically renew for one-year terms thereafter. The

Agreement allows for termination at any time only for “a material breach by the other Party”:

                Termination. This Agreement may be terminated by a Party prior
                to the expiration of the Term only upon the occurrence of a
                material breach by the other Party. This Agreement may not be
                terminated for convenience. Unless otherwise specifically stated
                herein, a material breach is defined by Illinois law.

Doc. 1-1 at 30. The Agreement includes a no-waiver clause, providing that “a Party’s failure or

refusal to enforce any right under this Agreement shall not operate as a waiver.” Id. at 31. It

also includes an integration clause and requires “mutual, written consent” for any amendments to

the Agreement. Id. at 32, 33.

         The parties focus on several areas of the Agreement, which the Court briefly sets forth

below.

         A.     Practice of Medicine

         The Agreement’s recitals state that GCM “operates bricks-and-mortar medical clinics

which treat patients legally via U.S. states’ medical-cannabis programs” and that GCM seeks to

engage Hipaaline “to perform certain marketing and consulting services related to [GCM]’s

medical practice in order to facilitate its bricks-and-mortar presence and expand and enhance its

telemedicine presence.” Id. at 24. GCM also represented that, “[a]s of the Effective date and

currently, [GCM] operates its clinics in compliance with all applicable state and federal

corporate and health care rules and regulations, including with respect to corporate practice of

medicine rules, licensure rules, and telemedicine guidelines.” Id. at 32.




                                                 4
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 5 of 35 PageID #:829




       B.      Exclusivity and Licenses

       In § 5.6 of the Agreement, the parties agreed to an exclusive arrangement by which

Hipaaline would be the sole provider of marketing and consulting services to GCM and only

GCM providers would conduct evaluations through the Leafwell platform:

               Exclusivity. [GCM] hereby grants [Hipaaline], during the Term of
               this Agreement, the exclusive right, at all bricks-and-mortar
               locations of [GCM], including at any new locations [GCM] may
               create or acquire during the Term of this Agreement, to provide the
               Marketing and Consultant Services related to [GCM]’s medical
               cannabis practice. To that end, [GCM] (or its employees, officers,
               or owners) shall not engage any other consultant, contractor,
               employee, or other person or entity to perform any service that
               competes, directly or indirectly, with the scope of the Marketing
               and Consultant Services or invest in a business or entity that does
               same. During the Term of this Agreement, [Hipaaline] shall not
               employ or engage any physician or other health care provider or
               practitioner to promote or utilize [Hipaaline]’s telehealth platform
               unless the physician or other health care provider or practitioner is
               an employee or independent contractor of [GCM].

Id. at 28. “Marketing and Consultant Services” include online lead acquisition, advertisement

and brand recognition, technology and systems management, lead analytics, a telehealth

connectivity platform, and an electronic health record system. Id. at 35–36.

       To facilitate the parties’ arrangement, Hipaaline provided GCM with a license to use the

Leafwell platform:

               License to Use [Hipaaline]’s Intellectual Property.

               (a) During the Term of this Agreement and subject to [GCM]’s
               prompt payment of all applicable Marketing Service Fees,
               [Hipaaline] hereby grants to [GCM] a nontransferable, non-
               assignable (whether by contract or operation of law), nonexclusive,
               fully paid-up, and royalty-free right and license to use the
               [Leafwell platform] solely for [GCM]’s internal business purposes
               and for the purpose of rendering medical care and treatments to
               patients through the medical practice owned and operated by
               [GCM].

                                                5
    Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 6 of 35 PageID #:830




Id. at 28, 38. Although Hipaaline owns and has full rights to the Leafwell platform’s domain

name (www.leafwell.co) and the “Leafwell MD” and “Leafwell M.D.” trade names, the

Agreement allows GCM and Gavrilos to use the names “Leafwell MD” and “Leafwell M.D.” for

any legitimate business purpose during the Agreement’s term. Id. at 29.

       C.      Payments

       Section 3.3 of the Agreement provides that “[a]ll patient payments received through

[Hipaaline’s] telehealth platform shall be solely collected and held by [GCM].” Id. at 25.

Hipaaline and GCM further agreed that GCM would pay Hipaaline $450 per hour worked, which

“represent[ed] the fair market value of the Marketing and Consultant Services” and was “not

based on the value or volume of services generated by [Hipaaline] on behalf of [GCM].” Id. at

38. The parties further agreed that if a regulatory agency determined that this rate exceeded fair

market value or otherwise violated any applicable rules or regulations, the parties would

“reasonably work together in good faith to adjust the hourly rate term of this Agreement to be in

compliance.” Doc. 1-1 at 38.

       D.      Confidential Information

       The Agreement also includes provisions concerning the use of confidential information

and rights to data generated through the Leafwell platform. It defines “confidential information”

as “information of a confidential or proprietary nature relating to the subject matter described in

this Agreement which is taken from or disclosed by one Party (the ‘Disclosing Party’) by or to

the other Party (the ‘Receiving Party’).” Id. at 26. The Agreement further specifies that

confidential information includes “trade secrets, methods, compositions, data and knowhow;

designs; systems; processes; computer programs; files and documentation; research projects;

matters of a business nature such as pricing, marketing, advertising, corporate, and sales methods
                                                 6
    Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 7 of 35 PageID #:831




and strategies; the terms of this Agreement; lists of actual, prospective, or potential clients,

customers, or patients; any information derived from the foregoing items; and any other

information that either Party may expressly designate as confidential during the course of this

Agreement.” Id. Section 5.2 provides, in relevant part:

               Treatment of Confidential Information. The Receiving Party agrees
               to hold the Disclosing Party’s Confidential Information in strict
               confidence and to take commercially reasonable precautions to
               protect such Confidential Information (including, without
               limitation, using all precautions Receiving Party employs with
               respect to its own Confidential Information). Commercially
               reasonable precautions shall include compliance with all applicable
               local, state, federal, and international data-privacy laws, codes,
               rules, and regulations. The Receiving Party further agrees not to
               disclose any Confidential Information to any third party; not to
               use, analyze, transcribe, transmit, decompile, disassemble, or
               reverse engineer any Confidential Information unless required in
               the performance of the Receiving Party’s duties under this
               Agreement; not to use any Confidential Information for its own or
               any third party’s benefit unless authorized by this Agreement or by
               the Disclosing Party in writing; and not to alter or remove any
               legend, marking, or notice provided by the Disclosing Party on its
               Confidential Information regarding the confidential and proprietary
               nature of such information.

Id. at 26–27. Section 5.7 further provides:

               Ownership of Data. During the Term of this Agreement,
               [Hipaaline] will necessarily have access to data, data sets, medical
               records, charts, metadata, and analytics (“Data”) containing
               personal information and protected health information (“PHI”) of
               patients for collaborative use by the Parties in furtherance of this
               Agreement. Ownership and use of the Data shall be governed as
               follows: a) any and all Data originally collected by [GCM] from
               [GCM]’s patients shall permanently be the sole property of
               [GCM]; b) any and all Data originally collected by [Hipaaline]
               shall permanently be the sole property of [Hipaaline]; c) during the
               Term of this Agreement and at any time after any termination of
               this Agreement, any Data owned by one Party but accessible by
               and/or shared with the other Party may be sold, transferred, and/or
               used by the non-owning Party for any legitimate business purpose.


                                                  7
       Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 8 of 35 PageID #:832




Id. at 28. Upon termination of the Agreement, the parties agreed to return or destroy all

confidential information in their possession or control. Id. at 30.

III.     GCM’s Relationship with its Doctors

         A.     Independent Contractor Agreements

         GCM has entered into independent contractor agreements with the physicians who

conduct medical cannabis evaluations through the Leafwell platform. These agreements

typically provide that GCM will pay the physician compensation for rendering those “Services”

set forth in the independent contractor agreement. 2 GCM compensates the physicians per patient

visit, paying either a flat amount—the examples before the Court provide for either $30 or $50

per patient visit—or a percentage of what GCM charges the patient—typically 33% of the

consultation fee. The physicians agree to “use [their] best professional efforts to perform the

Services in accordance with the terms and conditions of this Agreement and with [GCM]’s

policies and procedures, as issued from time to time.” Doc. 14-1 at 8. Although GCM

“establish[es] the overall parameters and specifications for the work to be performed,”

physicians remain “responsible for determining the methods, details, and means of performing”

the Services and GCM represents that it does not “control the manner or means of accomplishing

the work.” Id. But the physicians “ha[ve] no authority to offer sales or discounts and ha[ve] no

authority to set prices, nor should [they] attempt to do so,” and they agree that GCM has sole

ownership of confidential information, including patients’ medical information. Id. at 8, 9–10.




2
 Although the independent contractor agreements treat Services as a defined term, they do not
specifically identify the services physicians agree to perform.
                                                   8
      Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 9 of 35 PageID #:833




        B.     Dr. Lewis Jassey

        Jassey, one of GCM’s independent contractor physicians, began providing evaluations

through the Leafwell platform in March 2020. In April 2020, Greg Rovner, the CEO of Heally,

a Hipaaline competitor, contacted Fisher for help in finding physicians to cover states in which

Heally did not have providers. Fisher arranged a meeting with Jassey, Gavrilos, and Rovner that

month. They all agreed that Jassey would evaluate patients through both the Heally and

Leafwell platforms and that Heally, GCM, and Hipaaline would receive a portion of the fees

Jassey generated from the Heally evaluations. 3

        Jassey is the top provider in terms of volume and revenue on both Heally and Leafwell.

He receives a flat fee per evaluation, although the fee varies depending on the patient’s state and

the platform used. According to Gavrilos, for Jassey’s work on the Heally platform, Jassey

collects the fee, pays Heally certain administrative fees, and then deposits the remaining amount

in GCM’s bank account. From that amount, Hipaaline receives 40%, Jassey receives 30%, and

GCM receives 30%. The parties did not memorialize this arrangement in writing, however.

Hipaaline has reportedly received $47,073.09 between April 19, 2020 and September 26, 2020

from Jassey’s work with Heally. According to Gavrilos, GCM stopped paying Hipaaline for any

amounts related to Jassey’s work with Heally after September 26 at Jassey’s request.

IV.     Friction Between the Parties

        On October 11, 2020, Salzman and Gavrilos met with Fisher. During this meeting,

Fisher sought to terminate the Agreement, claiming that GCM communicated in an unproductive

fashion, that Hipaaline preferred to contract with Gavrilos and Salzman individually as opposed


3
 GCM points out that Jassey is not the only physician providing services on more than one medical
cannabis telehealth platform. Because Hipaaline only focuses on Jassey, the Court does the same.
                                                   9
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 10 of 35 PageID #:834




to through GCM, that the Agreement had no real effect, and that Leafwell was solely her

company. She also represented that, going forward, Hipaaline would directly collect all revenue

generated through Leafwell. The following day, Fisher sent Salzman and Gavrilos a proposal to

have all operations and hiring moved to Leafwell, with Salzman, Gavrilos, and Jassey serving on

Leafwell’s executive team and receiving 15% of any revenue from the partnership. Gavrilos

rejected Fisher’s proposal on October 13 and maintained that Hipaaline did not have a basis to

terminate the Agreement.

       Undeterred, on October 16, Fisher notified GCM that Hipaaline was terminating the

Agreement, effective immediately. She indicated that Hipaaline would honor the parties’

financial arrangements through the end of October to allow for a smooth transition. Hipaaline

also served GCM with a formal notice of breach of contract and termination that same day,

indicating that it had terminated the Agreement for GCM’s alleged material breaches:

(1) engaging a direct competitor of Hipaaline to provide substantially similar services GCM

agreed Hipaaline would provide on an exclusive basis, and (2) violating corporate practice of

medicine rules by improperly splitting fees with its independent contractor physicians.

       Gavrilos and Salzman met with Fisher again on October 18 to discuss the parties’

relationship. Fisher proposed a settlement in which Hipaaline would assume all overhead and

engage medical providers directly, with Gavrilos, Salzman, and Jassey becoming directors of

Leafwell and collecting 15% of revenue derived from marketing partnerships they generated as

well as a 6% equity interest in the event of a sale of Hipaaline. Gavrilos rejected the proposal.

The following day, GCM formally responded to Hipaaline’s notice of termination, disagreeing

that it had breached the Agreement and declaring that Hipaaline anticipatorily repudiated the

Agreement. GCM sent a second letter to Hipaaline on October 22, claiming that Hipaaline had
                                                10
      Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 11 of 35 PageID #:835




violated the Agreement’s exclusivity provision by directly engaging two providers, Dr. Walter

Nyabere and Dr. Takayoshi Kakiuchi, to evaluate patients on the Leafwell platform in Minnesota

and Pennsylvania. GCM provided Hipaaline the opportunity to cure the breach by cancelling its

agreements with those two doctors and having them instead enter independent contractor

agreements with GCM by October 26. Hipaaline refused to do so, claiming that it only contacted

the doctors after it terminated the Agreement on October 16. Additionally, Hipaaline reaffirmed

its intention to disable GCM’s access to the Leafwell platform and replace Bluepay with

Hipaaline’s own payment processor on November 1.

          With the parties at an impasse, GCM filed the present complaint against Defendants on

October 28. After receiving notice of the complaint and TRO, Hipaaline took several actions,

including disabling GCM’s access to the Leafwell platform and related accounts, deactivating

Salzman, the only clinician in Illinois, in the Leafwell platform, and removing any references to

Gavrilos and Salzman from the Leafwell platform. On October 29, finding herself locked out of

her Leafwell email account, Leslie Thelen, a GCM staff member, contacted Fisher thinking it

was a technical glitch. Fisher informed Thelen that Leafwell no longer worked with GCM and

that all of GCM’s clinic staff now worked for and would be paid by Leafwell. Fisher promised

to provide Thelen with a Hipaaline employment contract. Fisher also relayed similar information

to at least one other GCM staff member, Shannon Michel.

          In addition to initiating litigation, GCM held back a payment due to Hipaaline on October

26. 4 According to Hipaaline, as of October 30, GCM owed Hipaaline $45,896. Hipaaline had



4
    The Agreement provides as follows with respect to payments:

                  Unless a valid reason exists under this Agreement for [GCM] to withhold
                  payment, [GCM] shall remit payment to Consultant for a given invoice
                                                    11
    Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 12 of 35 PageID #:836




not yet replaced the third-party payment processor on the Leafwell platform, and so GCM

continued to receive all funds paid by patients through the Leafwell platform. During the

hearing on GCM’s request for injunctive relief, GCM and Hipaaline agreed to enter into a

standstill agreement while the Court considered GCM’s request for injunctive relief. Pursuant to

that agreement, Hipaaline has restored GCM’s access to the Leafwell platform and GCM has

resumed payments to Hipaaline.

                                          LEGAL STANDARD

        TROs and preliminary injunctions are extraordinary and drastic remedies that “should not

be granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997) (citation omitted). The party seeking such relief must

satisfy three threshold requirements: it must show (1) some likelihood of success on the merits;

(2) an inadequate remedy at law; and (3) that it will likely suffer irreparable harm if the Court

does not grant relief. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Mays v. Dart,

974 F.3d 810, 818 (7th Cir. 2020). 5 If the moving party fails to satisfy any one of these

threshold requirements, the Court must deny the preliminary relief. Girl Scouts of Manitou

Council, Inc. v. Girl Scouts of the U.S.A., Inc., 549 F.3d 1079, 1086 (7th Cir. 2008). If the



                  within fourteen (14) calendar days of [GCM]’s receipt of that invoice. In
                  the event that [GCM] reasonably believes that there is a valid reason to
                  withhold payment, on or before expiration of the 14-day period
                  following [GCM]’s receipt of an invoice, [GCM] shall (i) provide to
                  [Hipaaline] written notice reasonably describing such basis with respect
                  to any disputed amounts and (ii) remit to [Hipaaline] all amounts not in
                  dispute.

Doc. 1-1 at 25.
5
  Although Winter and Mays involved preliminary injunctions, “[t]he standards for granting a temporary
restraining order and preliminary injunction are the same.” USA-Halal Chamber of Com., Inc. v. Best
Choice Meats, Inc., 402 F. Supp. 3d 427, 433 n.5 (N.D. Ill. 2019) (citing cases).
                                                     12
     Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 13 of 35 PageID #:837




moving party makes the threshold showing, however, the Court “proceeds to a balancing

analysis, where the court must weigh the harm the denial of the preliminary injunction would

cause the plaintiff against the harm to the defendant if the court were to grant it.” Mays, 974

F.3d at 818. “This balancing process involves a ‘sliding scale’ approach: the more likely the

plaintiff is to win on the merits, the less the balance of harms needs to weigh in his favor, and

vice versa.” Id. Finally, the Court considers whether the injunction is in the public interest,

which includes taking into account any effects on non-parties. Courthouse News Serv. v. Brown,

908 F.3d 1063, 1068 (7th Cir. 2018).

                                            ANALYSIS

I.      Likelihood of Success on the Merits

        The Court begins by considering whether GCM is likely to succeed on its breach of

contract, CFAA, and DTSA claims. To meet this requirement, the “plaintiff must demonstrate

that ‘its claim has some likelihood of success on the merits.’” Mays, 974 F.3d at 822 (citation

omitted). “What amounts to ‘some’ depends on the facts of the case at hand because of [the

Seventh Circuit’s] sliding scale approach,” id., but it at least requires a “strong” showing that

“normally includes a demonstration of how the applicant proposes to prove the key elements of

its case,” see Ill. Republican Party v. Pritzker, 973 F.3d 760, 762–63 (7th Cir. 2020). A “mere

possibility of success” does not meet this standard. Id. at 762.

        A.     Breach of Contract

        Under Illinois law, a breach of contract claim consists of four elements: (1) the existence

of a contract, (2) performance by the plaintiff, (3) breach by the defendant, and (4) injury to the




                                                 13
    Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 14 of 35 PageID #:838




plaintiff. 6 Gallagher Corp. v. Russ, 309 Ill. App. 3d 192, 199 (1999). To prevail on an

anticipatory repudiation claim, a plaintiff must prove (1) the defendant repudiated the contract;

(2) the conditions of the contract could be fulfilled had the defendant not repudiated the contract;

and (3) damages resulted from the repudiation. Pope ex rel. Pope v. Econ. Fire & Cas. Co., 335

Ill. App. 3d 41, 46 (2002). The repudiation must “clearly and unequivocally” indicate that the

party “will not render the promised performance when it becomes due.” Id. (citing In re

Marriage of Olsen, 124 Ill. 2d 19, 24 (1988)); Draper v. Frontier Ins. Co., 265 Ill. App. 3d 739,

745 (1994) (“There is no anticipatory repudiation if a party does no more than make doubtful or

indefinite statements that it will not perform or that it will perform only within its interpretation

of the contract.”).

        GCM claims that Hipaaline has anticipatorily breached (1) the license provision, § 5.8 of

the Agreement, by professing an intention to disable, suspend, or otherwise remove GCM’s

access to the Leafwell platform on November 1 (Count II); and (2) the patient payments

provision, § 3.3 of the Agreement, by indicating that it intends to change the third-party payment

processor for the Leafwell platform and directly collect payments from GCM’s patients (Count

III). GCM also contends that Hipaaline has breached (1) the termination clause, § 6.2 of the

Agreement, by serving a termination notice based on false, unsupported, and immaterial grounds

(Count IV); and (2) the exclusivity clause, § 5.6 of the Agreement, by directly engaging Dr.

Nyabere and Dr. Kakiuchi, to use the Leafwell platform (Count V). Hipaaline responds by

arguing that GCM cannot prevail on any of its breach of contract claims because GCM itself has

materially breached the Agreement by engaging the services of a competitor and violating


6
 The Agreement specifies that Illinois law applies to disputes arising out of the Agreement. Doc. 1-1 at
31.
                                                   14
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 15 of 35 PageID #:839




corporate practice of medicine rules. The Court first considers Hipaaline’s claims of breach,

which, if proven, would suggest that GCM does not have a reasonable likelihood of success on

the merits of its contractual claims.

               1.      Hipaaline’s Asserted Bases for Terminating the Agreement

       The Agreement provides that a party may terminate the Agreement only upon the

occurrence of a material breach by the other party and not for convenience. Under Illinois law,

whether a breach is material depends on “whether it is ‘so substantial and fundamental as to

defeat the objects of the parties in making the agreement, or whether the failure to perform

renders performance of the rest of the contract different in substance from the original

agreement.’” InsureOne Indep. Ins. Agency, LLC v. Hallberg, 2012 IL App (1st) 092385, ¶ 43

(citation omitted). “The breach must be so material and important to justify the injured party in

regarding the whole transaction at an end.” Id. (citation omitted).

                       a.      Jassey’s Work with Heally

       Hipaaline first claims that GCM has materially breached the Agreement’s exclusivity

provision. Specifically, it argues that because Jassey evaluates medical cannabis patients on both

the Heally and Leafwell platforms, GCM has violated its undertaking not to “engage any other

consultant, contractor, employee, or other person or entity to perform any service that competes,

directly or indirectly, with the scope of the Marketing and Consultant Services or invest in a

business or entity that does same.” Doc. 1-1 at 28. Hipaaline reads the exclusivity provision too

broadly, however. The Agreement defines “Marketing and Consultant Services” as “the

Marketing and Consultant Services provided by Consultant to drive traffic to Company,”

specifically, online lead acquisition, advertisement and brand recognition, technology and

systems management, lead analytics, a telehealth connectivity platform, and an electronic health
                                                15
    Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 16 of 35 PageID #:840




record system. Id. at 24, 35–36. These services do not include the evaluation of patients, which

the Agreement leaves to GCM’s medical providers. Although Heally provides competing

marketing and consultant services, Jassey, a physician evaluating patients for medical cannabis

certifications, does not. And GCM only has a contract with Jassey, not Heally. Because the

plain language of the exclusivity provision does not support Hipaaline’s broad interpretation that

GCM cannot engage any physician to provide services on the Leafwell platform who also

provides services through other telehealth platforms, the Court cannot find on the record before it

that Hipaaline has made a strong showing of a breach of the exclusivity provision.

       Further, even if Jassey’s work for both Leafwell and Heally amounts to GCM indirectly

competing with the services Hipaaline provides, Hipaaline would be hard-pressed to demonstrate

that such a breach is material and supports termination. At the time the parties entered into the

Agreement, Fisher knew of Jassey’s work for Heally—she facilitated the arrangement—and

received payments derived from Jassey’s Heally work. Consequently, it would be difficult for

Hipaaline to establish that Jassey’s continued work with Heally could be considered “so

substantial and fundamental” of a breach that it “defeat[s] the objects of the parties in making the

agreement.” 7 InsureOne, 2012 IL App (1st) 092385, ¶ 43.

                       b.      Corporate Practice of Medicine and Fee-Splitting

       Hipaaline also argues that GCM has violated its representation that, “[a]s of the Effective

Date and currently, [GCM] operates its clinics in compliance with all applicable state and federal

corporate and health care rules and regulations, including with respect to corporate practice of



7
  Hipaaline argues that Fisher’s knowledge and apparent acquiescence to the arrangement are of no
import because of the Agreement’s no-waiver and integration provisions. But Hipaaline has not pointed
to anything to suggest that these clauses negate the required materiality inquiry.

                                                  16
    Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 17 of 35 PageID #:841




medicine rules, licensure rules, and telemedicine guidelines.” 8 Doc. 1-1 at 32. According to

Hipaaline, GCM’s violations of the corporate practice of medicine rules and fee-splitting

prohibitions amount to a material breach because continuing to comply with the Agreement

would put Hipaaline in the untenable situation of supporting the unlawful practice of medicine.

Although the parties discuss several states’ laws, the Court focuses on Illinois for purposes of

resolving the present motion. 9

                                 i.      Corporate Practice of Medicine

        According to the corporate practice of medicine doctrine, with limited exceptions,

corporations cannot provide professional medical services because only human beings can obtain

the licenses required to render medical care. Berlin v. Sarah Bush Lincoln Health Ctr., 179 Ill.

2d 1, 10 (1997). The prohibition stems from public policy concerns with “the dangers of lay

control over professional judgment, the division of the physician’s loyalty between his patient

and his profitmaking employer, and the commercialization of the profession.” Id.; see also

Carter-Shields, M.D. v. Alton Health Inst., 201 Ill. 2d 441, 458 (2002) (“[T]he proscription

against the corporate practice of medicine is, at root, animated by the public policy purpose of

safeguarding the public health and welfare by protecting the physician-patient relationship from

lay interference with the physician’s professional judgment.”).

        Under Illinois law, the practice of medicine includes, among other things (1) appearing to

the public as being engaged in the diagnosis or treatment of physical or mental ailments or


8
  Although GCM’s representation only applied to two specific dates in October 2019 and July 2020,
GCM has not pointed to any differences in its operations between these dates and now that would affect
the Court’s consideration of the validity of the representation.
9
  The Court acknowledges that not every state in which GCM operates prohibits the corporate practice of
medicine nor does so in the same way. But because GCM represented that it complied with all relevant
state laws, the fact that its operation may not be prohibited in one state would not excuse its failure to
comply with other states’ laws.
                                                    17
     Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 18 of 35 PageID #:842




conditions, (2) suggesting, recommending, or prescribing any form of treatment for the

palliation, relief, or cure of any physical or mental ailments or condition with the intention of

receiving a fee, and (3) diagnosing or attempting to diagnose, prescribing for, or otherwise

treating any ailment or condition. 225 Ill. Comp. Stat. 60/49, 60/50. Only licensed individuals

may practice medicine, and corporations may not obtain medical licenses. 225 Ill. Comp. Stat.

60/3; TLC Laser Ctr., Inc. v. Midwest Eye Inst. II, Ltd., 306 Ill. App. 3d 411, 422 (1999). The

Illinois Limited Liability Company Act also requires “[e]ach organizer of a limited liability

company organized to engage in the practice of medicine [to] be a licensed physician of this

State or an attorney licensed to practice law in this State.” 805 Ill. Comp. Stat. 180/5-1.

Similarly, the Illinois Medical Corporation Act provides that “[a]ll of the officers, directors and

shareholders of a corporation subject to this Act shall at all times be persons licensed pursuant to

the Medical Practice Act of 1987.” 805 Ill. Comp. Stat. 15/13.

        At this stage, there appears to be no question that the physicians evaluating patients on

the Leafwell platform engage in the practice of medicine. For medical cannabis certifications,

Illinois requires the certifying health care professional to have an ongoing bona fide physician-

patient relationship that is not limited to issuing the written certification or a consultation solely

for that purpose and to perform a comprehensive examination of the patient and make or confirm

a diagnosis of a debilitating medical condition. 10 410 Ill. Comp. Stat. 130/10(y), (z); 410 Ill.

Comp. Stat. 130/36(a)(4); Ill. Admin. Code tit. 77, § 946.300.

        Although the physicians with whom GCM contracts engage in the practice of medicine, it

does not necessarily follow that GCM does as well. See Corporate practice of medicine doctrine

10
  The Court does not address whether the physicians with whom GCM contracts to provide medical
cannabis evaluations actually comply with the requirements under Illinois and other states’ laws for
providing medical cannabis certifications.
                                                   18
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 19 of 35 PageID #:843




and fee splitting prohibition, 21 Ill. Prac., The Law of Medical Practice in Illinois § 16:9 (3d ed.)

(“[A] physician may be employed as an independent contractor subject to the terms of a contract,

but not the overall control of an employer.”). Admittedly, GCM has made contradictory

statements as to its role in providing medical cannabis certifications in the parties’ Agreement

and this litigation. GCM now represents that the Court should treat it as a management services

organization (“MSO”) that provides administrative services to physicians engaged in the practice

of medicine. An MSO is typically an entity “that provides management services and

administrative systems to one or more medical practices.” E.E.O.C. v. Midwest Emergency

Assocs., Ltd., No. 04 C 4353, 2006 WL 495971, at *2 n.3 (N.D. Ill. Feb. 27, 2006); see also

Gregory D. Anderson & Emily B. Grey, The MSO’s Prognosis after the ACA: A Viable

Integration Tool?, 20130211 AHLA Seminar Papers 2 (2013) (providing examples of MSO

services). To avoid violating the corporate practice of medicine doctrine, physicians typically

bill patients for their professional services and then pay the MSO a management fee tied to the

fair market value of the MSO’s services. Melesa Freerks et al., Corporate Practice of Medicine-

“A Bad Penny Always Turns Up,” 20 J. Health Care Compliance 17, 18 (2018). “If an MSO is

too involved in the operations of a medical practice, a state’s corporate practice of medicine

prohibitions may be implicated.” The MSO’s Prognosis, supra; see also Freerks, supra, at 19

(“Although the combination of the MSO’s authority over the nonprofessional aspects of the

physician practice while allowing the licensed professionals the sole ability to treat patients in his

or her professional judgment does not seem to violate the corporate practice of medicine

doctrine, risk always exists that such an arrangement may be found to violate a particular state’s

restriction on corporate practice of medicine.”).



                                                 19
     Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 20 of 35 PageID #:844




        GCM maintains that it qualifies as an MSO because it provides non-clinical

administrative services to independent contractor physicians, including customer service and

technical support assistance on the Leafwell platform, billing and collection services through

BluePay, management of electronic health information, and communication with states’ medical

cannabis programs. See TLC Laser Ctr., 306 Ill. App. 3d at 424 (“We see no basis to conclude

that a company which solely provides administrative services to a physician or group of

physicians is thereby engaging in the corporate practice of medicine.”). But Hipaaline responds

that the MSO label does not match reality or GCM’s prior representations. Hipaaline highlights

that the Agreement is framed as if GCM itself owns and operates a medical practice. See, e.g.,

Doc. 1-1 at 24, 28 (providing GCM with a license to use the Leafwell platform “for the purpose

of rendering medical care and treatments to patients through the medical practice owned and

operated by [GCM]”). GCM argues that while this may indicate “less than perfect contract

drafting,” it is not a reason to find GCM does not actually operate as an MSO. 11 Doc. 25 at 2.

        GCM’s independent contractor agreements are also not models of clarity on the issue.

They do draw some delineation between the roles of the physicians and GCM, specifying that the

physicians are “responsible for determining the methods, details, and means of performing” their

services and that GCM agrees not to “control the manner or means of accomplishing the work.”


11
  In an additional argument developed in its supplemental briefing, Hipaaline argues that, to the extent
GCM is an MSO, it has violated § 5.8(a) of the Agreement because the Agreement provides that GCM
may use the Leafwell platform “solely for [GCM’s] internal business purposes and for the purpose of
rendering medical care and treatments to patients through the medical practice owned and operated by
[GCM].” Doc. 1-1 at 28. The evidence before the Court suggests that Hipaaline understood that
physicians with whom GCM contracted would use the Leafwell platform to provide medical care and that
Hipaaline provided access to the Leafwell platform to those physicians. Further, Hipaaline provided
GCM with a license to use the Leafwell platform for GCM’s “internal business purposes,” which
presumably includes the services GCM renders to physicians and patients. Id. The Court therefore
questions whether treating GCM as an MSO would cause a breach of the Agreement’s licensing provision
and whether any such breach would be material.
                                                  20
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 21 of 35 PageID #:845




Doc. 14-1 at 8. At the same time, however, GCM states that it “establish[es] the overall

parameters and specifications for the work to be performed,” with the physicians agreeing to

perform services “in accordance with . . . the Company’s policies and procedures.” Id.

Additionally, GCM, and not the physicians, determines the pricing structure and collects patient

payments. Instead of the physicians paying GCM a management fee, GCM compensates the

physicians for their services. And GCM represents that it only charges patients if they qualify

for a medical cannabis certification, which may incentivize the physicians to certify more

patients than are eligible. Most importantly, the independent contractor agreements do not

specify what, if any, services GCM provides to the physicians. In light of this contractual

arrangement and GCM’s representations, as well as a lack of clarity as to how GCM actually

operates in practice, the Court finds that Hipaaline has sufficiently set forth how it intends to

demonstrate that GCM is engaged in the corporate practice of medicine.

                               ii.     Fee-Splitting

       Hipaaline also argues that GCM engages in improper fee splitting with its independent

contractors. Illinois law provides that “[a] licensee under [the Illinois Medical Practice Act] may

not directly or indirectly divide, share or split any professional fee or other form of compensation

for professional services with anyone in exchange for a referral or otherwise,” subject to certain

exceptions. 225 Ill. Comp. Stat. 60/22.2(a). Licensees also “may not divide, share or split a

professional service fee with, or otherwise directly or indirectly pay a percentage of the

licensee’s professional service fees, revenues or profits to anyone for: (i) the marketing or

management of the licensee’s practice, . . . [or] (iv) negotiating fees, charges or terms of service

or payment on behalf of the licensee.” 225 Ill. Comp. Stat. 60/22.2(f). But licensees may:



                                                 21
     Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 22 of 35 PageID #:846




                pay[ ] a fair market value fee to any person or entity whose
                purpose is to perform billing, administrative preparation, or
                collection services based upon a percentage of professional service
                fees billed or collected, a flat fee, or any other arrangement that
                directly or indirectly divides professional fees, for the
                administrative preparation of the licensee’s claims or the collection
                of the licensee’s charges for professional services, provided that:

                (i) the licensee or the licensee’s practice under subsection (c) of
                this Section at all times controls the amount of fees charged and
                collected; and

                (ii) all charges collected are paid directly to the licensee or the
                licensee’s practice or are deposited directly into an account in the
                name of and under the sole control of the licensee or the licensee's
                practice or deposited into a “Trust Account” by a licensed
                collection agency in accordance with the requirements of Section
                8(c) of the Illinois Collection Agency Act.

225 Ill. Comp. Stat. 60/22.2(d).

        Hipaaline appears to have a good argument that GCM and the independent contractor

physicians are engaged in an improper fee split. Indeed, GCM has not even attempted to show

that its payment structure fits into an exception to the Illinois fee-splitting prohibition. 12 To fall

into the exception allowing physicians to pay a fair market value for billing, administrative

preparation, or collection services, the physicians must control the amount of fees charged and

collected, and those fees must be paid directly to the physicians or deposited directly into an

account in their name and sole control. 225 Ill. Comp. Stat. 60/22.2(d). But the independent

contractor agreements indicate that the physician “has no authority to set prices, nor should he or

she attempt to do so,” Doc. 14-1 at 8, and GCM collects all patient fees through a third-party

payment processor and then pays the physicians as set forth in the independent contractor

12
  GCM does maintain that Hipaaline’s arguments as to improper fee splitting “are baseless” and that it “is
not engaging in improper fee-splitting.” Doc. 25 at 3. But, despite having multiple opportunities to rebut
Hipaaline’s argument, GCM provides no explanation to support these conclusory statements.

                                                   22
     Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 23 of 35 PageID #:847




agreements. Nor do the independent contractor agreements describe the services that GCM

provides for the physicians, making it unclear what the portion of the patient fee that GCM

retains covers and whether that amount aligns with a fair market value. 13 At this stage, Hipaaline

has made a strong showing that GCM and its independent contractor physicians are engaged in

improper fee-splitting. 14

                                 iii.    Materiality

        Although Hipaaline has made a strong showing that GCM does not comply with the

corporate practice of medicine and fee-splitting rules in Illinois, the evidence at this time does

not lend itself to a finding that these violations provide Hipaaline with a basis to terminate the

Agreement. 15 The determination of a material breach is fact-specific, with the Court to consider

factors such as “(1) the extent to which the injured party will be deprived of the benefit that he or

she reasonably expected; (2) the extent to which the injured party can be adequately

compensated for the part of that benefit of which he or she will be deprived; (3) the extent to

which the party failing to perform or to offer to perform will suffer forfeiture; (4) the likelihood

that the party failing to perform or to offer to perform will cure his or her failure, taking account

of all the circumstances, including any reasonable assurances; and (5) the extent to which the

13
   In contrast to the arrangement GCM has with its physicians, the agreement Hipaaline directly proposed
to Jassey provides that the physician pays Hipaaline an hourly flat fee representing the fair market value
of Hipaaline’s services, with patient payments collected by Hipaaline solely for the physician’s benefit.
The Court expresses no pinion on the propriety of Hipaaline’s proposal.
14
   Although not addressed by the parties, because Hipaaline accepts 40% of GCM’s net revenue,
Hipaaline may also be implicated in any improper fee-splitting.
15
  Hipaaline argues that agreements that violate Illinois’ fee-splitting prohibition are void, citing to TLC
Laser Center, 306 Ill. App. 3d at 428–29. But Hipaaline does not explain how the potential invalidity of
GCM’s contracts with its independent contractor physicians requires finding GCM and Hipaaline’s
Agreement void, and TLC Laser Center does not speak to this issue. Further, the parties themselves
specified that any issues with respect to their payment arrangements would not void the entire Agreement
and that they would instead work together to cure those issues, undermining Hipaaline’s current argument
for termination.
                                                    23
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 24 of 35 PageID #:848




behavior of the party failing to perform or to offer to perform comports with standards of good

faith and fair dealing.” Commonwealth Edison Co. v. Elston Ave. Props., LLC, 2017 IL App

(1st) 153228, ¶ 19. Although Hipaaline now asserts that it would not have entered into the

Agreement if it had known of these violations, the record developed by the parties suggests that

Hipaaline entered into the Agreement with eyes wide open, aware of and indeed instrumental in

developing GCM’s operational model. Hipaaline knew that Gavrilos was not a licensed

physician and that he held a stake in GCM. And Hipaaline proposed and facilitated some of the

arrangements and fee splits it now claims are impermissible, even accepting payments from

GCM that allegedly arise out of these improper fee splits. To the extent that Hipaaline had

concerns about GCM’s business practices, it had ample opportunities to raise them when

negotiating the Agreement; the parties have not identified any changes to GCM’s business

practices over the past several months that defeat Hipaaline’s bargained-for expectations. On the

other hand, GCM appears to have substantially relied on expectations of a continued business

relationship, having bargained for an initial five-year term to the Agreement that the parties

could shorten only in the case of a material breach. Nor does the record suggest that GCM made

its representations of compliance with federal and state laws in bad faith. The concerns

Hipaaline has identified appear curable, and GCM has expressed an openness to reformation of

its agreements with Hipaaline and its independent contractor physicians to conform them to

GCM’s operations and the complex web of state corporate practice of medicine rules and

medical cannabis regulations.

       Hipaaline only raised these alleged material breaches—which have existed since the time

the parties signed the Agreement—after failing to convince Gavrilos, Salzman, and Jassey to

enter into a new partnership with Hipaaline. Instead of suggesting a material breach, the current
                                                24
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 25 of 35 PageID #:849




record reflects that, unhappy with the Agreement and desiring to cut out the middleman so as to

obtain greater control and profits over a flourishing business, Hipaaline has sought in bad faith to

find a pretextual basis for terminating the Agreement. In other words, the Court does not find it

likely that Hipaaline will succeed on its defense that GCM has materially breached the

Agreement. Instead, the Court concludes that GCM has made a strong showing that Hipaaline

breached the termination provision by seeking to terminate the Agreement solely as a matter of

convenience.

               2.      GCM’s Claims of Breach

       Hipaaline does not meaningfully contest that, if it did not effectively terminate the

Agreement, GCM has some likelihood of success on its breach of contract claims. The Court has

addressed GCM’s claimed breach of the termination clause above and need not repeat that

analysis here. As for the other contract claims, by representing that it would disable GCM’s

access to the Leafwell platform on November 1, demanding that GCM stop using Leafwell trade

names, and indeed taking steps to restrict GCM’s access to the Leafwell platform even after the

filing of the complaint, Hipaaline appears to have demonstrated a clear intent to breach § 5.8(a)

and (c), the license provisions of the Agreement. And while exploring other payment processors

may not be enough to show an anticipatory breach of § 3.3, the patient payments clause,

Hipaaline reiterated that it definitively planned to change payment processors on November 1 in

violation of that clause’s allowance for GCM to solely collect and hold patient payments.

Hipaaline also admits that it directly engaged two physicians to provide telehealth services in

Minnesota and Pennsylvania through the Leafwell platform. Although Hipaaline maintains that

it did so after it terminated the Agreement, to the extent that termination was ineffective, its

direct engagement with these physicians violates Hipaaline’s agreement that all physicians using
                                                 25
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 26 of 35 PageID #:850




the Leafwell platform contract through GCM. Therefore, the Court finds that GCM has made a

strong showing that it is likely to succeed on its breach of contract claims, notwithstanding

Hipaaline’s defense that GCM materially breached the Agreement.

       B.      The CFAA

       Although the parties focus mainly on the contract claims, GCM also argues that its

CFAA claim supports injunctive relief. To state a claim under the CFAA, a plaintiff must allege

(1) damage or loss (2) caused by (3) a violation of one of the substantive provisions set forth in

§ 1030(a), and (4) conduct involving one of the factors of harm set forth in § 1030(c)(4)(A)(i)(I)-

(V), which includes $5,000 in losses over a one-year period. 18 U.S.C. § 1030(g); Segerdahl

Corp. v. Ferruzza, No. 17-cv-3015, 2019 WL 77426, at *4 (N.D. Ill. Jan. 2, 2019).

       Section 1030(a)(7) provides for liability against anyone who:

               with intent to extort from any person any money or other thing of
               value, transmits in interstate or foreign commerce any
               communication containing any--(A) threat to cause damage to a
               protected computer; (B) threat to obtain information from a
               protected computer without authorization or in excess of
               authorization or to impair the confidentiality of information
               obtained from a protected computer without authorization or by
               exceeding authorized access; or (C) demand or request for money
               or other thing of value in relation to damage to a protected
               computer, where such damage was caused to facilitate the
               extortion.

18 U.S.C. § 1030(a)(7). GCM contends that Hipaaline engaged in extortion in violation of

§ 1030(a)(7) by sending email demands to GCM to renegotiate the parties’ arrangement,

threatening that, if GCM did not agree to terminate the Agreement and renegotiate an

arrangement for GCM to continue using the Leafwell platform on unfavorable terms, GCM




                                                26
     Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 27 of 35 PageID #:851




would lose access to the Leafwell platform and its telehealth business. 16 When Hipaaline did not

receive the desired response, Hipaaline took steps to cut off GCM’s access to the Leafwell

platform, which could support a violation under § 1030(a)(7)(C). See Eclipse Gaming Sys., LLC

v. Antonucci, No. 17 C 196, 2017 WL 3071258, at *3 (N.D. Ill. July 18, 2017) (plaintiff stated

claim under § 1030(a)(7) where it alleged that “Defendant, with the intent to extort money from

Plaintiff, sent messages in interstate commerce to Plaintiff’s counsel threatening to damage the

gaming machines”); Inplant Enviro-Sys. 2000 Atlanta, Inc. v. Lee, No. 1:15-CV-0394-LMM,

2015 WL 13297963, at *4 (N.D. Ga. June 9, 2015) (plaintiff pleaded § 1030(a)(7) violation

where it alleged that defendants sent an email demanding payment from plaintiff and indicating

that plaintiff’s email flow and website would be unaffected if it made the payment).

        As for the remaining elements of a CFAA claim, both GCM and Hipaaline appear to use

protected computers, an element Hipaaline does not meaningfully dispute. See 18 U.S.C.

§ 1030(e)(2)(B) (defining protected computer to include a computer “used in or affecting

interstate or foreign commerce or communication, including a computer located outside the

United States that is used in a manner that affects interstate or foreign commerce or

communication of the United States”); Patrick Patterson Custom Homes, Inc. v. Bach, 586 F.

Supp. 2d 1026, 1032 (N.D. Ill. 2008) (finding sufficient an allegation that the “computer was

used for business and the business operated in two different states”). As for loss, GCM alleges

that any interruption in its access to the Leafwell platform will cause it to lose revenue and incur

costs in having to customize a new platform to provide its services and rebuild its lost data, in an

amount exceeding the $5,000 loss threshold. See 18 U.S.C. § 1030(e)(11) (“loss” includes “any


16
   Although Fisher sent the emails, GCM may seek to hold Hipaaline liable on a theory of vicarious
liability. See Svanaco, Inc. v. Brand, 417 F. Supp. 3d 1042, 1060 (N.D. Ill. 2019).
                                                   27
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 28 of 35 PageID #:852




revenue lost, cost incurred, or other consequential damages incurred because of interruption of

service”). While Hipaaline maintains that GCM “stretches liability under the CFAA to the point

of absurdity” in an attempt to turn its contractual claims into a federal statutory violation, Doc.

14 at 12–13, at this stage, the Court finds that GCM has provided a plausible roadmap as to how

it can meet the elements of its CFAA claim.

       Alternatively, Hipaaline contends that GCM is unlikely to succeed on the CFAA claim

because its allegations trigger immunity under the Good Samaritan provision of the

Communications Decency Act, 47 U.S.C. § 230(c)(2). The Good Samaritan provision states:

               No provider or user of an interactive computer service shall be
               held liable on account of--(A) any action voluntarily taken in good
               faith to restrict access to or availability of material that the
               provider or user considers to be obscene, lewd, lascivious, filthy,
               excessively violent, harassing, or otherwise objectionable, whether
               or not such material is constitutionally protected.

47 U.S.C. § 230(c)(2). “[A] mistaken choice to block, if made in good faith, cannot be the basis

for liability under federal or state law.” e360Insight, LLC v. Comcast Corp., 546 F. Supp. 2d

605, 609 (N.D. Ill. 2008). Hipaaline represents that it concluded in good faith that GCM’s

access to the Leafwell platform constitutes and furthers the unlawful practice of medicine. Even

assuming that the Good Samaritan provision would apply to Hipaaline’s actions in restricting

GCM’s access to the Leafwell platform, the evidence before the Court at this time does not

suggest that Hipaaline took these actions in good faith but rather acted out of a desire to

pretextually terminate the Agreement. Therefore, the Court finds that GCM has made a strong

showing that it is likely to succeed on the CFAA claim.




                                                 28
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 29 of 35 PageID #:853




        C.      The DTSA

        Finally, the Court considers GCM’s claim that Hipaaline has threatened to misappropriate

GCM’s trade secrets in violation of the DTSA. The DTSA, 18 U.S.C. § 1836, creates a private

cause of action for “an owner of a trade secret that is misappropriated . . . if the trade secret is

related to a product or service used in, or intended for use in, interstate or foreign commerce.”

18 U.S.C. § 1836(b)(1). The DTSA defines a trade secret as business-related information that

the owner has taken reasonable measures to keep secret and from which the owner derives

economic value from the information not being generally known or readily ascertainable by

others who could gain an economic advantage from the information. 18 U.S.C. § 1839(3).

Misappropriation under the DTSA includes the “acquisition of a trade secret of another . . . by

improper means” and “disclosure or use of a trade secret of another without express or implied

consent” under certain conditions. 18 U.S.C. § 1839(5).

        GCM alleges that its trade secrets include “(i) pricing structure of payments by GCM

Partners to its medical providers, (ii) contact and licensing information of existing and

prospective medical providers, (iii) revenue figures, (iv) log of patient activity on the Leafwell

platform, including peak traffic hours on the platform, (v) patient data and identifying

information, including, but not limited to, qualifying condition, medical records, medication

history, procedural/surgical history, demographic information, geographic location, and

cannabis-use history, (vi) identity of referral partner or source of lead generation, (vii) medical

providers’ charts and notes, (viii) medical provider activity on the Leafwell platform, and

(ix) marketing and partner strategy and targets.” Doc. 1 ¶ 196. The Agreement’s terms and the

Leafwell platform’s terms of use call into question whether all of these categories of information

deserve trade secret protection. See, e.g., Doc. 1-1 at 28 (providing that Hipaaline may use data
                                                  29
      Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 30 of 35 PageID #:854




owned by GCM but accessible to it “for any legitimate business purpose”); Doc. 14-1 at 12

(stating that users of the Leafwell platform provide information on a non-confidential basis).

         Even assuming that GCM could establish that its allegedly confidential information

merits trade secret protection, GCM appears unlikely to establish misappropriation or threatened

misappropriation. See Packaging Corp. of Am., Inc. v. Croner, 419 F. Supp. 3d 1059, 1069 &

n.7 (N.D. Ill. 2020) (a court may grant an injunction for threatened misappropriation where a

plaintiff demonstrates the “inevitability of trade secret disclosure”). GCM agreed to share its

alleged trade secrets with Hipaaline, and there is no indication that Hipaaline acquired access by

improper means. See id. at 1066 (N.D. Ill. 2020) (no misappropriation where a party acquired

alleged trade secrets “through the normal course of his employment”). Further, the Agreement

provides that, upon termination, Hipaaline must destroy or return GCM’s confidential

information. The failure to do so alone does not constitute misappropriation, however. Id.

(“[T]he failure to return lawfully acquired information does not constitute ‘misappropriation’ of

that information under the DTSA.”). And GCM has not sufficiently shown how it could prove

that Hipaaline’s disclosure or use of its trade secrets is inevitable so as to warrant an injunction.

Therefore, GCM has not made the strong showing required to establish it has some likelihood of

success on its DTSA claim.

II.      Inadequate Remedy and Irreparable Harm

         The Court next considers whether GCM has demonstrated irreparable harm and whether

it has an inadequate remedy at law with respect to its breach of contract and CFAA claims.

GCM argues that if Hipaaline cuts GCM out of the Leafwell platform, GCM will lose its

relationship with its patients and medical providers, as well as the goodwill it has developed

under the Leafwell brand name. GCM also maintains that it will lose its extensive efforts to
                                                  30
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 31 of 35 PageID #:855




grow and expand in the telehealth industry and be forced to construct or join another online

platform, which will require a significant amount of time, effort, and money. The loss of

customers and sales and the continuing threat of further loss can constitute irreparable harm.

Mintel Int’l Grp., Ltd. v. Neergheen, No. 08-CV-3939, 2008 WL 2782818, at *5 (N.D. Ill. July

16, 2008); see also Promatek Indus., Ltd. v. Equitrac Corp., 300 F.3d 808, 813 (7th Cir. 2002)

(injury to consumer goodwill constitutes irreparable harm); Am. Food & Vending Corp. v. United

Parcel Serv. Oasis Supply Corp., No. 02 C 9439, 2003 WL 256865, at *2 (N.D. Ill. Jan. 31,

2003) (same). The potential for irreparable harm is especially clear in this case given that GCM

has operated solely under Leafwell’s branding, meaning that GCM would essentially have to

start from scratch to introduce itself to the market if it loses access to the Leafwell platform. At

the same time, Hipaaline could take advantage of the work GCM has done to make the Leafwell

platform a profitable business. Hipaaline responds that GCM accepted the risk of an interruption

of business because Hipaaline could terminate the Agreement upon a material breach. But GCM

did not accept a risk of interruption during the duration of the Agreement for Hipaaline’s

convenience only.

       As for an inadequate remedy at law, Hipaaline points out that the traditional remedy for a

breach of contract is monetary damages. While “[i]nadequate remedy at law does not mean

wholly ineffectual . . . the remedy must be seriously deficient as compared to the harm suffered.”

Foodcomm Int’l v. Barry, 328 F.3d 300, 304 (7th Cir. 2003); see also Roland Mach. Co. v.

Dresser Indus., Inc., 749 F.2d 380, 386 (7th Cir. 1984) (damages are inadequate when (1) “[t]he

damage award may come too late to save the plaintiff’s business”; (2) “[t]he plaintiff may not be

able to finance his lawsuit against the defendant without the revenues from his business that the

defendant is threatening to destroy”; (3) “[d]amages may be unobtainable from the defendant
                                                 31
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 32 of 35 PageID #:856




because he may become insolvent before a final judgment can be entered and collected”; or

(4) “[t]he nature of the plaintiff’s loss may make damages very difficult to calculate”). GCM

maintains that a monetary remedy at the conclusion of the case could cause it to go out of

business while awaiting that award. Indeed, harm such as loss of goodwill, competitive position,

and continuity of business relationships “is oftentimes fatal to businesses, and cannot be readily

calculated and cured by an award of monetary damages.” Diamond Blade Warehouse, Inc. v.

Paramount Diamond Tools, Inc., 420 F. Supp. 2d 866, 872 (N.D. Ill. Feb. 24, 2006); see also

Promatek, 300 F.3d at 813 (difficulty in assessing damages related to loss of goodwill shows

inadequate remedy at law); Mazak Optonics Corp. v. Marlette, No. 17 C 1023, 2017 WL

3394727, at *2 (N.D. Ill. Aug. 8, 2017) (“It would also be extremely difficult to quantify the

precise monetary losses that might continue to be suffered by [the plaintiff] due to loss of

goodwill.”). Hipaaline maintains that any damages calculation can take into account growth in

the market and increased competition, meaning it is not “virtually impossible to ascertain the

precise economic consequences” of Hipaaline’s conduct. EnVerve, Inc. v. Unger Meat Co., 779

F. Supp. 2d 840, 845 (N.D. Ill. 2011). Although a close question, the Court agrees with GCM

that because the telehealth space for medical cannabis services is new and highly competitive

and GCM’s business model depends significantly on the continued use of a telehealth platform,

any disruption to its business could prove devastating and difficult to quantify and supports

injunctive relief. See Mickey’s Linen v. Fischer, No. 17 C 2154, 2017 WL 3970593, at *18

(N.D. Ill. 2017) (collecting cases finding that the loss of business can be unquantifiable and

supports injunctive relief).




                                                32
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 33 of 35 PageID #:857




III.   Balance of Harms and the Public Interest

       Having found GCM has sufficiently established a likelihood of success, irreparable harm,

and an inadequate remedy at law, the Court must “weigh[ ] the irreparable harm that the moving

party would endure without the protection of the preliminary injunction against any irreparable

harm the nonmoving party would suffer if the court were to grant the requested relief.” Girl

Scouts, 549 F.3d at 1086. The Court must also take into consideration the public’s interest in the

controversy. Courthouse News Serv., 908 F.3d at 1068.

       GCM argues that Hipaaline will not face any harm because injunctive relief would

merely require Hipaaline to comply with the Agreement’s terms, with GCM agreeing to continue

to pay Hipaaline for its services over the term of the injunction. And while Hipaaline argues that

continuing to provide GCM with access to the Leafwell platform would mean it supports the

unlawful practice of medicine, the parties can take steps to address this newfound concern that

stop short of wholesale termination of the Agreement. On the other hand, if Hipaaline proceeds

to revoke GCM’s access to the Leafwell platform without cause, GCM will suffer irreparable

harm. See Reliable Prop. Servs., LLC v. Capital Growth Partners, LLC, 1 F. Supp. 3d 961, 965

(D. Minn. 2014) (“George used information to which he had no right to attempt to force Reliable

to agree to some kind of concession or settlement in connection with the parties’ ongoing

copyright dispute. Enjoining such conduct would not cause George any harm that can

legitimately outweigh the harm that George is causing Reliable.”). The public interest also

supports “enforcing valid contracts,” which would include ensuring that, in this case, Hipaaline

does not pretextually terminate the Agreement. Optionmonster Holdings, Inc. v. Tavant Techs.,

Inc., No. 10 C 2792, 2010 WL 2639809, at *10 (N.D. Ill. June 29, 2010).



                                                33
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 34 of 35 PageID #:858




       Therefore, the Court finds it appropriate to grant GCM injunctive relief and preliminarily

enjoins Hipaaline from taking any steps in contravention of the parties’ Agreement, including

disabling, suspending, or otherwise removing GCM’s access to the Leafwell platform as well as

replacing the third-party payment processor on the Leafwell platform.

IV.    Security

       Rule 65 requires that GCM give security in an amount that the Court concludes is proper

to pay the costs and damages sustained by Hipaaline if Hipaaline was wrongfully enjoined. “The

purpose of an injunction bond is to compensate the defendant, in the event he prevails on the

merits, for the harm that an injunction entered before the final decision caused him[.]” Ty, Inc. v.

Publ’ns Int’l Ltd., 292 F.3d 512, 516 (7th Cir. 2002). The Court may find that a bond is not

required where “there’s no danger that the opposing party will incur any damages from the

injunction.” Habitat Educ. Ctr. v. U.S. Forest Serv., 607 F.3d 453, 458 (7th Cir. 2010). The

Court may also balance the need for an injunction against the movant’s ability to pay. Id.

Although GCM has agreed to make payments due under the Agreement as it had before filing the

complaint while a preliminary injunction remains in effect, the Court also finds it appropriate for

GCM to post a $10,000 bond to compensate Hipaaline for any harm it may suffer if ultimately

the Court wrongfully enjoined Hipaaline.

                                         CONCLUSION

       For the foregoing reasons, the Court grants GCM’s motion for a temporary restraining

order [4], which the Court construes as a motion for a preliminary injunction. Pursuant to

Federal Rule of Civil Procedure 65, for the duration of this litigation and pending further order of

this Court, the Court immediately enjoins and restrains Hipaaline from (a) disabling, suspending,

or otherwise removing GCM’s access to the Leafwell platform; (b) replacing GCM’s third-party
                                                34
   Case: 1:20-cv-06401 Document #: 26 Filed: 11/23/20 Page 35 of 35 PageID #:859




payment processor, Bluepay, with its own payment processor and collecting patient payments

from the Leafwell platform; and (c) violating any other provision of the Agreement. GCM shall

post a bond in the amount of $10,000 with the Clerk of the Court as security.



Dated: November 23, 2020                                    ______________________
                                                            SARA L. ELLIS
                                                            United States District Judge




                                               35
